i          i        i                                                                i      i      i




                                  MEMORANDUM OPINION

                                         No. 04-08-00321-CV

                                   In the MATTER OF A.B. JR. III

                      From the 386th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2007-JUV-02400
                             Honorable Laura L. Parker, Judge Presiding

Opinion by:       Steven C. Hilbig, Justice

Sitting:          Catherine Stone, Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: December 10, 2008

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Pursuant to a plea agreement, A.B. Jr. III pleaded true to the State’s petition alleging he

committed the offense of possession of marihuana, two ounces or less, within one thousand feet of

a school. The trial court followed the plea agreement and placed A.B. on probation for nine months

in the custody of his grandmother. Subsequently, the State filed a motion to modify disposition

alleging A.B. violated conditions of his probation. A.B. pleaded true to the violations alleged in the

State’s motion. The trial court found A.B. violated the conditions as alleged by the State and

determined there was a need for disposition. After the disposition hearing, the trial court extended

A.B.’s probation for fifteen months and ordered that it be served in the custody of the Chief Juvenile

Probation Officer of Bexar County. A.B. filed a notice of appeal.
                                                                                    04–08-00321-CV

       A.B.’s court-appointed appellate attorney filed a motion to withdraw and a brief in which she

asserts there are no meritorious issues to raise on appeal. Counsel’s brief meets the requirements

of Anders v. California, 386 U.S. 738, (1967), High v. State, 573 S.W.2d 807 (Tex. Crim. App.

1978), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). See In re D.A.S., 973 S.W.2d
296, 297 (Tex. 1998) (Anders procedures apply to appeals from juvenile delinquency adjudications);

In re A.L.H., 974 S.W.2d 359, 360 (Tex. App.—San Antonio 1998, no pet.) (same). Counsel states

she has provided the juvenile and his guardian copies of the brief and motion to withdraw and

informed them of the juvenile’s right to review the record and file his own brief. See A.L.H., 974
S.W.2d at 360-61; Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.–San Antonio, 1997, no pet.);

Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.–San Antonio 1996, no pet.). No pro se brief

has been filed.

       After reviewing the record and counsel’s brief, we find no reversible error and agree with

counsel the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). We therefore grant the motion to withdraw filed by A.B.’s counsel and affirm the trial

court’s judgment. See id.; Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177 n.1.



                                                      Steven C. Hilbig, Justice




                                                -2-